Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

In the case of:
Date: February 8, 2008
In re CMS LCD COMPLAINT:
Drugs and Biologicals,
Non-Chemotherapeutic (L13354) Docket No. C-08-239

Decision No. CR1735

Lee eye yey

DECISION DISMISSING LCD COMPLAINT

An aggrieved Medicare beneficiary challenges a Local Coverage Determination (LCD),
L13354, issued by the Medicare Contractor, Trailblazer Health Enterprises, LLC. For the
reasons discussed below, I dismiss his complaint as untimely.

Discussion

The beneficiary’s complaint is unacceptable because it was
not timely filed.”

The Centers for Medicare & Medicaid Services (CMS) administers the Medicare program
(Social Security Act (Act), §§ 1102, 1871, 1874), and contracts with carriers and
intermediaries (Medicare contractors) to act on its behalf in determining and making
payments to providers and suppliers of Medicare items and services. Act, §§ 1816, 1842.
To this end, Medicare contractors issue written determinations, called LCDs, addressing
whether, on a contractor-wide basis, a particular item or service is covered. Act,

§ 1869(f)(2)(B). A Medicare beneficiary who has been denied coverage for an item or
service based on an LCD may challenge that LCD before an Administrative Law Judge
(ALJ) by timely filing an acceptable complaint. Act, § 1869(f)(2); 42 C.F.R. § 426.400.
An aggrieved party who chooses to file an LCD challenge after receiving the service must
file his complaint within 120 days of the initial denial notice. 42 C.F.R. § 426.400(b)(2).
The ALJ may dismiss any complaint that does not meet the requirements of 42 C.F.R.

§ 426.400. 42 C.F.R. § 426.405(c)(2).

* T make this one finding of fact/conclusion of law.
2

In this case, the denial notice is dated June 21, 2007. The beneficiary filed his complaint
more than 200 days later, on January 8, 2008. He explains the delay in filing by citing his
doctor’s medical condition “which prevented my obtaining his statement until recently.”
The regulations, however, provide no good-cause exception for untimely filing.

Moreover, even if I had the authority to make such an exception (which I do not), the
beneficiary here has not established good cause. Although his physician’s statement is
dated October 29, 2007 (130 days after the date of the notice), he waited an additional 70
days before filing his complaint. He provides no explanation for that additional delay.

Conclusion

Because the beneficiary’s complaint is untimely, I dismiss it pursuant to 42 C.F.R.
§ 426.405(c)(2).

The beneficiary or his representative has 30 days from the date of this Decision to file an
appeal with the Departmental Appeals Board, in accordance with 42 C.F.R. § 426.465.

/s/
Carolyn Cozad Hughes
Administrative Law Judge

